Frankum, Judge.
This case has been tried three times in Floyd Superior Court. The first two trials resulted in verdicts for the plaintiff which were reversed in Glover v. Maddox, 98 Ga. App. 548 (106 S. E. 2d 288), and Glover v. Maddox, 100 Ga. App. 262 (111 S. E. 2d 164), to which *426reference is made for a detailed statement of facts. On the third trial a verdict was returned for the defendant. The plaintiff filed a motion for a new trial and later amended to add one special ground. On April 29, 1960, after argument of counsel, the trial judge granted the motion for a new trial, and to such ruling the defendant excepts and assigns same as error.
Decided September 23, 1960.
Cook (fc Palmour, A. Cecil Palmour, for plaintiff in error.
Glower & Anderson, Fullbright & Duffey, Iienry J. Fullbright, Jr., contra.
The evidence in the instant case is not vastly different from that on the prior trials. The plaintiff testified that he did not agree to a specific contingent fee of $5,000, to be associated with the defendant in a case. On the contrary, the defendant testified that the plaintiff did agree to the specific fee. Suffice it to say, the evidence did not demand a finding for the plaintiff or for the defendant. Under the ruling of Dennard v. Styles, 101 Ga. App. 459 (114 S. E. 2d 317) (and cases cited therein), the trial judge has now exercised his discretion to grant a new trial, and we cannot find that he has abused such discretion.

Judgment affirmed.


Gardner, P. J., Townsend and Carlisle, JJ., concur.